               Case 3:21-cv-05037-MJP Document 5 Filed 02/11/21 Page 1 of 2



 1                                                             The Honorable Marsha J. Pechman
 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6

 7
     MICHELE FOX,
 8                                                         CASE NO. 3:21-CV-05037-MJP
                                  Plaintiff,               ORDER GRANTING PLAINTIFF’S
 9
                                                           MOTION TO WAIVE THE
10
                          v.                               GEOGRAPHIC REQUIREMENT IN
                                                           LCR 83.1(d)(2)
11
     MICHAEL FORT, in his individual and
12
     representative capacity; and CITY OF
13   BATTLEGROUND, a municipal corporation,

14
                                  Defendants.
15

16
            THIS MATTER came before the Court on Plaintiff’s Motion to Waive the Geographic
17
     Requirement in LCR 83.1(d)(2). Having considered the party’s submission and deeming that good
18

19   cause exists, this Court GRANTS the motion.        The Court hereby waives the geographic

20   requirement for local counsel in LCR 83.1(d)(2), and orders that Stephen L Brischetto may serve

21   as local counsel.
22
            ///
23
            ///
24
            ///
25
            ///
26




        Page 1 – ORDER GRANTING PLAINTIFF’S MOTION TO WAIVE THE GEOGRAPHIC
        REQUIREMENT IN LCR 83.1; 3:19-cv-05002-RBL
               Case 3:21-cv-05037-MJP Document 5 Filed 02/11/21 Page 2 of 2



 1          IT IS HEREBY ORDERED that Plaintiff’s Motion to Waive the Geographic Requirement
 2
     in LCR 83.1(d)(2) is GRANTED.
 3
            DATED this 11th day of February, 2021.
 4

 5

 6

 7
                                                     A
                                                     Marsha J. Pechman
                                                     United States Senior District Judge
 8

 9
     Presented by:
10

11
     /s Stephen L. Brischetto__________
     Stephen L. Brischetto, WSBA No. 32472
12   621 SW Morrison St., Suite 1025
     Portland, Oregon 97205
13   Attorney for Plaintiffs
     Ph:503-223-5814
14   slb@brischettolaw.com
15

16

17

18

19

20

21

22

23

24

25

26




        Page 2 – ORDER GRANTING PLAINTIFF’S MOTION TO WAIVE THE GEOGRAPHIC
        REQUIREMENT IN LCR 83.1; 3:19-cv-05002-RBL
